Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 9, 1970 upon resentence, convicting defendant of possession of a dangerous drug with intent to sell, upon his guilty plea, and sentencing him to a maximum term of imprisonment of three years, nunc pro tune as of January 13, 1969. Judgment reversed, on the law, and case remanded to the trial court for proceedings as indicated in the memorandum herein. Defendant had undergone a medical examination pursuant to section 207 of the Mental Hygiene Law and had pleaded guilty to a felony and the trial court had determined that defendant was a narcotics addict, without giving him an opportunity to admit, deny or stand mute with respect to the issue of whether he was or was not a narcotics addict. Under these circumstances, defendant was entitled to be accorded the procedures provided for in section 208 of the Mental Hygiene Law. Rabin, P. J., Munder, Grulotta, Brennan and Benjamin, JJ., concur.